Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art (US 2014/0295068) discloses a process of coating graphene oxide onto an active material but teaches a process in which the first mixture comprising the active material, the graphene oxide and the solvent (non-aqueous) are dried prior to reacting with a reducing agent.  More specifically, the prior art neither teaches nor suggests combining the aqueous solution including the graphene oxide and the lithium manganese complex oxide with a reducing agent or performing a thermal reduction of the first mixture and subsequently completing a drying step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
US 2014/0295068 - Discloses a process of combining graphene oxide with an active material, drying the slurry, then adding a reducing liquid to the dried slurry and finally drying the reducing liquid.
KR101693930 - Discloses a process of mixing an aqueous solution of graphene oxide along with a lithium manganese complex oxide and then drying and reducing in a single step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725